Title: From George Washington to William B. Harrison, 4 November 1798
From: Washington, George
To: Harrison, William B.



Sir,
Mount Vernon Novr 4th 1798.

It has often been in my mind to ask, (if your tenements near my Mill are not under leases already) whether you would be inclined to let them to me, for a term of years? for what term? and at what Rent?

I can assure you, most sincerely and candidly, that it is not because I want these tenements, that I make this enquiry; but to be relieved from Neighbours who are really a nuisance; and who could not live on the Land but by the practice of unjustifiable shifts. No care or attention within the compass of my power to use, can preserve my fields and Meadows from injuries, sustained by their Hogs, & other Stock. Rails are drawn from the Posts, in order to let in the latter, and slips made to admit the former, in many places through my ditches, to the destruction of my grain, & grass.
To guard against damages of this sort, is, I do aver, my sole inducement to this enquiry. But it is not to be infered from hence, that I am disposed to pay a Rent disproportioned to the real value of the Tenements.
I need not observe to you, Sir, that the land was originally poor; that it is exhausted beyond measure; that there is no timber on it; very little firing; and scarcely any Fencing. In short, that without aid from the adjacent Lands, which the tenants cannot obtain from the present Proprietors by fair means, the tenements cannot be supported much longer. This is a fair statement, & ought to be taken into consideration in fixing the Rent.
Under these circumstances, it is scarcely necessary to add, that I am not inclined to take the Tenements upon a short lease; for the reasons before mentioned; & because I should be obliged to have recourse to my own land to supply the deficiencies of yours; and that in a very short time too, to render the fields of any use. Unless the term therefore, for which it is granted, is commensurate with the expence to which I, or mine would be run, It would not answer my purposes to rent it.
It is not my expectation, or desire to disturb the present tenants, or such as you may have engaged, the ensuing year—My views extend to the year after, only, presuming your arrangements are made for 1799—Your answer will be agreeable to—Sir—Your Very Hble Servt

Go: Washington

